Citation Nr: 0625277	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  05-01 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).

2.  Entitlement to service connection for peptic ulcer 
disease (PUD).


ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern









INTRODUCTION

The veteran had regular Philippine Army service and 
recognized guerilla service from September 1942 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, The Republic of the Philippines.


FINDINGS OF FACT

1.  Pulmonary tuberculosis was not manifested during the 
veteran's active service or to a compensable degree within 
three years following his discharge from service; nor does 
any competent (medical) evidence relate PTB to service.

2.  Peptic ulcer disease was not manifested during the 
veteran's active service or to a compensable degree within 
one year following his discharge from service; nor does any 
competent (medical) evidence relate PUD to service.


CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.374 (2005).

2.  Peptic ulcer was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107.  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the RO furnished VCAA notice to the veteran in June 2004, 
three months before the initial denial of the veteran's claim 
in September 2004.

VA has otherwise fulfilled its duty to notify the veteran in 
this case.  In the June 2004 letter, VA informed the veteran 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the specific evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letter also informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  Finally, the 
letter also advised the veteran to submit any relevant 
evidence in his possession.  

In terms of notification regarding the degree of disability 
and effective date, required elements identified in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), any 
lack of notice thereof does not prejudice the veteran.  Any 
such downstream issue is rendered moot based upon the denials 
below, and the veteran is not prejudiced by the Board's 
consideration of the pending issues.

Accordingly, the Board finds that the June 2004 letter 
fulfilled VA's duty to notify, including the duty to notify 
the veteran to submit any pertinent evidence in his 
possession. 

The Board also finds that all necessary assistance has been 
provided to the veteran. The RO has made numerous attempts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining service medical 
records and private medical records identified by the 
veteran.  

The Board notes that the veteran was not afforded a VA 
examination to obtain a medical opinion regarding the 
etiology of his PUD or PTB.  However, under 38 U.S.C.A. § 
5103A(d), VA is only required to provide a medical 
examination or obtain a medical opinion if (1) there is 
competent evidence of a current disability, and (2) evidence 
that the disability or symptoms may be associated with 
service, but (3) the case does not contain sufficient medical 
evidence for VA to make a decision on the claim.

As there is no competent evidence of a possible nexus between 
the veteran's conditions and service, a medical examination 
is not required, and the Board finds that the record as it 
stands includes sufficient evidence to decide the claims.  38 
C.F.R. § 3.159(c)(4).  As such, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran. 

Analysis

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval 
or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuing symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

In the present case, the veteran's service medical records 
are devoid of any reference to peptic ulcer disease, 
pulmonary tuberculosis, or any related symptoms.  Although 
the veteran's separation examination is unavailable, the 
veteran concedes that he was considered physically fit after 
his separation exam and that he reported no illness or injury 
at that time.  Additionally, a February 1946 certified 
affidavit relative to illness or injury signed two months 
before the veteran's separation from service, indicates that 
no illness or injury was incurred during the veteran's four 
years in service.    

There is no additional evidence of pulmonary tuberculosis 
either during service or during the three-year postservice 
presumptive period for tuberculosis.  38 U.S.C.A. §§ 1101, 
1110; 38 C.F.R. §§ 3.307, 3.309 (2005).  The record similarly 
lacks evidence of peptic ulcer disease during service or 
during the one-year post service period for peptic ulcer 
disease.  38 U.S.C.A. § 1110; 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. § 3.309(a).  

As far as postservice medical treatment, there is no record 
of treatment for PUD or PTB until many years after service.  
The first diagnosis of record for both conditions is dated in 
November 1992, nearly fifty years after the veteran's 
service.  Specifically, the November 1992 treatment and x-ray 
records from West Visayas State University Medical Center 
(WVSUMC) note chronic granulomatous inflammation consistent 
with tuberculosis.  Additionally, a July 1996 x-ray from the 
Villareal Medical Center notes chronic Koch's infiltrates and 
partial volume loss in the left lung.  A January 2005 
clinical summary from the same medical center also notes that 
the veteran has a history of peptic ulcer disease, with 
intermittent pain temporarily relieved by food and anti-ulcer 
medications.  An x-ray taken during that same visit diagnosis 
the veteran as having pulmonary tuberculosis IV, or community 
acquired pneumonia.  

While all of these medical records present valid findings of 
current disabilities, the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability are factors that weigh against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  In other words, this type of evidence is too remote 
to be causally linked.  Furthermore, none of the 
aforementioned medical evidence links the veteran's pulmonary 
tuberculosis or peptic ulcer disease to his service, to 
include the applicable presumptive period.

The Board notes that the veteran has brought forth a joint 
affidavit from a fellow serviceman and a medical unit member 
in his infantry in an effort to link his PTB and PUD to 
service.  The September 2004 affidavit states that they both 
knew the veteran personally, and that the veteran appeared at 
the dispensary in December 1944 for stomach aches resulting 
from PUD.  The affidavit also states that the veteran 
appeared at the dispensary again in January 1945 for coughs 
resulting from PTB.  The affidavit further states that the 
veteran continued to be treated at the dispensary as an 
outpatient until March 1945.

The Board has considered the joint affidavit and the 
veteran's own statements regarding the etiology and diagnosis 
of his pulmonary tuberculosis and peptic ulcer disease.  
However, this lay evidence is not competent to show that his 
conditions are related to service, as it is not shown, or 
alleged, that the veteran or his affiants have the necessary 
medical training or knowledge to comment on the etiology of 
his conditions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The Board has carefully reviewed the evidence of 
record and finds that the preponderance of the evidence is 
against the grant of service connection for peptic ulcer 
disease and pulmonary tuberculosis.  Here, the determinative 
issues involve causation, and consequently the required 
competent medical evidence is lacking.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Additionally, there is no showing 
of a chronic disease at the time he separated from service 
and no clinical evidence of commensurate treatment for either 
condition until many years after separation from service.  

Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply, and the veteran's claims for 
service connection for peptic ulcer disease and pulmonary 
tuberculosis cannot be granted.  38 U.S.C.A. § 5107(b).  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001), 38 C.F.R. § 
3.102 (2005).


ORDER

Service connection for pulmonary tuberculosis and peptic 
ulcer disease is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


